Morton, J.
Trial by jury having been waived, and the case heard and determined by the court, the plaintiffs can except only to the rulings of the presiding judge, in matters of law. His findings upon questions of fact are conclusive, and cannot be revised by this court. He found that the defendants carried the plaintiffs’ cotton to its place of destination, safely unloaded it at their depot at Richmond, and gave notice of its arrival to the consignee, and that he had a reasonable time for its removal before it was burned. These are all questions of fact. The question of reasonable time, if material, might, under some circumstances, be a question of law, but here the time at which Aldrich received the notice was in controversy, and it was therefore a question of fact.
Upon these facts it is clear that the liability of the defendants as common carriers had ended before the cotton was damaged. Norway Plains Co. v. Boston & Maine Railroad, 1 Gray, 263. *524Rice v. Boston & Worcester Railroad, 98 Mass. 212. Barron v. Eldredge, 100 Mass. 455. Their responsibility at most was that of warehousemen, bound to exercise reasonable care in the custody of the goods, and liable for negligence. The question whether the cotton was burned by reason of their negligence was purely a question of fact. The same is true of the question whether the second injury by the storm was caused by any negligence or fault of the defendants. Neither question can be determined as a matter of law, and it is not within our province to revise the finding of the presiding judge upon them as matters of fact. There was competent evidence which justified him in determining these questions in favor of the defendants, and his findings are conclusive.
We are of opinion that the evidence objected to by the plaintiffs was competent. Evidence of the sufficiency of the station for the freight business there, and of the manner in which it was occupied at the time of the fire, had some bearing upon the question whether the defendants had made reasonable provisions for the, storage of goods, and had in all respects used due care in the custody of the cotton. Evidence that Aldrich had frequently received notices that the defendants did not store goods, and required their immediate removal, tended to show the usual course of business, and Aldrich’s knowledge of it, and bore upon the question of the defendants’ negligence, and of the reasonableness of Aldrich’s delay in removing the goods. The mode in which the fire occurred was clearly competent upon the question whether it was caused by the defendants’ negligence.

Exceptions overruled.